PD-1466-15                                             PD-1466-15
                                                                    COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                  Transmitted 11/12/2015 6:26:43 AM
                                                                    Accepted 11/12/2015 2:37:51 PM
                                                                                     ABEL ACOSTA
                      CAUSE NO. ________________________                                     CLERK

 __________________________________________________________________

                     IN THE COURT OF CRIMINAL APPEALS
                               AUSTIN, TEXAS

 __________________________________________________________________

                          TAYLOR RAE ROSENBUSCH,
                                  Appellant

                                         V.
November 12, 2015             THE STATE OF TEXAS,
                                    Appellee

 __________________________________________________________________

              Appeal from the 226th District Court of Bexar County, Texas
            Trial Court Cause Numbers 2011-CR-11074 and 2011-CR-11075
            Court of Appeals Consolidated Cause Number 04-14-00050-CR

 __________________________________________________________________

      MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
                   DISCRETIONARY REVIEW

 TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       Now comes Taylor Rae Rosenbusch, Appellant, and files this Motion for

 Extension of Time to File Petition for Discretionary Review and in support thereof

 would show the Court as follows:

       1.      Appellant intends to file a Petition for Discretionary Review from a


                                          1
decision of the Fourth Court of Appeals of Texas.

      2.    The Case Number and style of the case in the Fourth Court of Appeals

is 04-14-00050-CR, Taylor Rae Rosenbusch v. The State of Texas.

      3.    The Opinion and Judgment of the Fourth Court of Appeals in Case

Number 04-14-00050-CR was issued on October 14, 2015. No Motion for

Rehearing was filed. Appellant’s Petition for Discretionary Review is due to be

filed on or before November 13, 2015.

      4.    Appellant seeks an extension of time to file her Petition for

Discretionary Review of thirty (30) days so that the Petition for Discretionary

Review will be due to be filed on December 13, 2015.

      5.    Counsel for Appellant needs additional time to prepare the Petition for

Discretionary Review. In addition to the regular business of counsel: the

undersigned was in trial during the week of October 19, 2015 in Case Number

2015-CR-0501, State of Texas v. Jacob Estrada, 226th District Court of Bexar

County, Texas; has been engaged in pretrial discovery proceedings in Case

Number 2015-PC-0045, Estate of Radu Ionescu, Bexar County Probate Court No.

One and in Case Number 2014-CI-07119, PEO Consulting v. SWBC Professional

Employer Services, et al, 131st District Court of Bexar County, Texas; and

Summary Judgment proceedings in Case Number 15-03-23,343, Kenneth Hahn v.


                                        2
William Paul Gips, et al, 267th District Court of DeWitt County, and Case Number

34173, Templeton v. Williams, et al, District Court of Jasper County.

      6.    No previous extensions of time to file the Petition for Discretionary

Review have been requested or granted.

      WHEREFORE, Appellant respectfully requests that the Court grant this

motion and extend the time for filing Appellant’s Petition for Discretionary

Review for a period of thirty (30) days to December 13, 2015.

                                      Respectfully submitted,
                                      John F. Carroll
                                      Attorney At Law
                                      111 West Olmos Drive
                                      San Antonio, Texas 78212
                                      210/829-7183 - Telephone
                                      210/829-0734 - Facsimile
                                      jcarrollsatx@gmail.com

                                      ATTORNEY FOR APPELLANT,
                                      TAYLOR RAE ROSENBUSCH

                                      By: /s/ John F. Carroll
                                             John F. Carroll
                                             State Bar No. 03888100




                                         3
                          CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the above has been
delivered to the Bexar County District Attorney=s Office, Paul Elizondo Tower,
101 W. Nueva, 4th Floor, San Antonio, Texas 78205 on the 12th day of November,
2015.


                                          /s/ John F. Carroll
                                          John F. Carroll




                                      4